      Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 1 of 20




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

                                   §
10TALES, INC.,                     §
                                   §
                 Plaintiff,        §        Case No. 6:20-cv-00810-ADA
                                   §
      v.                           §        JURY TRIAL DEMANDED
                                   §
TIKTOK INC., TIKTOK PTE. LTD.,     §
BYTEDANCE LTD., and BYTEDANCE      §
INC.,                              §
                                   §
                 Defendants.       §



     PLAINTIFF 10TALES, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
           Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 2 of 20




                                                   TABLE OF CONTENTS

                                                                                                                                           Page

I.   Introduction.............................................................................................................................. 1
II. TikTok Fails to Carry its Burden of Proving that Claim 1 is Indefinite .................................. 1
III. TikTok Fails to Carry its Burden to Show that 10Tales Clearly and Unmistakably
     Disclaimed Claim Scope During Prosecution ......................................................................... 5
IV. The Court Should Adopt 10Tales’ Proposed Constructions Based on the Plain and
    Ordinary Meaning of the Claim Terms ................................................................................... 8
         1.     “server” ........................................................................................................................ 8
         2.     “the system comprising … a computer-readable storage medium … wherein
                the computer-readable storage medium contains one or more programming
                instructions for performing a method … the method comprising” ............................. 9
         3.     “creating … a … composite digital media display” .................................................... 9
         4.     “presenting to the user via a [/the] display server” ................................................... 10
         5.     “user social network information” ............................................................................ 11
         6.     “retrieving user social network information from at least one source external
                to the presented first composite digital media display …” ....................................... 12
         7.     “monitoring the first composite digital media display for the presence of a
                trigger”....................................................................................................................... 13
         8.     “performing rule based substitution of one or more of the digital media assets
                from the first set of digital media assets with one or more of the digital media
                assets from the second set of digital media assets” ................................................... 13
         9.     “second composite digital media display” ................................................................ 15




                                                                       i
            Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 3 of 20




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

BASF Corp. v. Johnson Matthey Inc.,
   875 F.3d 1360 (Fed. Cir. 2017)..................................................................................................1

Centillion Data Sys., LLC v. Qwest Commc’ns Int’l, Inc.,
   631 F.3d 1279 (Fed.Cir.2011)....................................................................................................3

MIT v. Shire Pharm., Inc.,
   839 F.3d 1111 (Fed. Cir. 2016)........................................................................................ passim

Metaswitch Networks Ltd. v. Genband US LLC,
   2016 WL 866715 (E.D. Tex. Mar. 5, 2016) ..............................................................................2

Paid Search Engine Tools, LLC v. Yahoo! Inc.,
   2010 WL 1904545 (E.D. Tex. May 10, 2010) .........................................................................10

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) (en banc)..................................................................................2

Rembrandt Data Techs., LP v. AOL, LLC,
   641 F.3d 1331 (Fed. Cir. 2011)..................................................................................................3

Teva Pharm. USA, Inc. v. Sandoz, Inc.,
   574 U.S. 318 (2015) ...................................................................................................................2




                                                                    ii
         Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 4 of 20




I.     Introduction

       Claim 1 of the ’030 patent is straightforward and would have easily been understood by

those skilled in the art at the time of the invention as being directed to a system running software

on a server. See generally Exh. 5, Decl. of Aviel D. Rubin, Ph.D. (“Rubin”). Rather than focusing

on the plain language recited in claim 1, TikTok overreaches in an attempt to have each limitation

of the claim found to be indefinite. TikTok’s strategy is belied by the fact that it understood the

claim language well enough to challenge the claims of the ’030 patent in a petition for Inter Partes

Review (“IPR”), where it only proposed construction of a single term—“user attributes.” See

Exh. 6, TikTok IPR Petition, pp. 9-10. 10Tales disagreed with TikTok’s IPR construction of “user

attributes,” so it proposed it for construction here. Departing from its IPR position, TikTok agreed

with 10Tales that “user attributes” needs no construction, and should be afforded its plain and

ordinary meaning. Contrary to its broad IPR claim constructions, TikTok seeks to narrow the

claims to secure otherwise unavailable non-infringement arguments.

       TikTok’s strategy is transparent. Because TikTok’s “For You” Feed practices the plain

and ordinary language recited in claim 1, it is left to feign inability to understand the claim

language, or alternatively, asks the Court to improperly narrow it. The Court should reject

TikTok’s arguments and issue an order construing claim 1 according to its plain and ordinary

meaning as proposed by 10Tales.

II.    TikTok Fails to Carry its Burden of Proving that Claim 1 is Indefinite

       In its brief, TikTok seeks to avoid its evidentiary burden and have this Court rule that 6 of

the 9 disputed claim terms of the ’030 patent are indefinite. But TikTok bears the burden of

proving indefiniteness by clear and convincing evidence, and it fails to do so. See BASF Corp. v.

Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). The Court should disregard TikTok’s




                                                 1
         Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 5 of 20




indefiniteness arguments, and only consider—and ultimately reject—TikTok’s “alternative”

proposed claim constructions.

       The only extrinsic evidence that TikTok proffers to support its “indefiniteness” arguments

is the declaration of Dr. Alan Bovik (“Bovik”), which consists entirely of legal arguments and

legal conclusions. Notably, Dr. Bovik offers no explanation of how one skilled in the art would

have understood any of the terms of art used in the patent, nor does he explain the state of the art

at the time of the invention in 2003. 1 See Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318,

332 (2015) (“‘[e]xperts may be examined to explain terms of art, and the state of the art, at any

given time,’ but they cannot be used to prove ‘the proper or legal construction of any instrument

of writing’”). This Court should give no weight to Dr. Bovik’s legal opinions, and TikTok has

failed to proffer clear and convincing evidence that the claim terms at issue are indefinite.

Cf. Metaswitch Networks Ltd. v. Genband US LLC, 2016 WL 866715, at *1 (E.D. Tex. Mar.

5, 2016) (“The Court is responsible for deciding disputed questions of law, and the Federal Circuit

has consistently disfavored reliance on expert testimony as the basis for legal conclusions.”).

       TikTok argues that claim 1 of the ’030 patent is indefinite because it does not require that

the server and the computer readable storage medium (“CRSM”) be “coupled together.” Dkt. No.

73 (“TT Br.”) at 7. TikTok’s argument disregards the requirement that the “the ordinary and

customary meaning of a claim term is the meaning that the term would have to a person of ordinary

skill in the art in question at the time of the invention, i.e., as of the effective filing date of the

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc). The

language of claim 1 requires “a server” and “a computer-readable storage medium operably



1
  Dr. Bovik’s declaration includes a “technical background of the ’030 patent” section, but it does
nothing more than paraphrase the “Background of the Invention” of the ’030 patent. Dr. Bovik
does not explain any technological terms used in the ’030 patent background or the state of the art.


                                                  2
         Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 6 of 20




connected.” Even TikTok’s expert admits that a person of ordinary skill in the art (“POSITA”)

would have understood that the claimed system requires the server and the CRSM to be coupled

to one another. See Dkt. No. 73-9 (“Bovik”), ¶ 78 (“The specification supports that the CRSM

that includes programming instructions is operably connected to the server.”); see also Rubin,

¶¶ 24, 87. Similarly, a POSITA would have understood that a server operably connected to a

CRSM—as opposed to a “client” such as a user device—is capable of executing programming

instructions stored on the CRSM coupled thereto. See Rubin, ¶¶ 24, 87, 92; Bovik, ¶¶ 78-79.

       Given that the plain and ordinary language of claim 1 of the ’030 patent requires a server

and a CRSM operably connected to that server, and programming instructions stored on that

CRSM, a POSITA would have understood how to “make” the claimed system. The system would

be made by loading the programming instructions onto a CRSM that is operably connected to a

computer that is capable of operating as a server in the well-known client-server model—a model

that was well-known at the time and commonly used in Internet-based applications, including

video streaming services. See Rubin, ¶¶ 38-46. Contrary to TikTok’s argument, the programming

instructions need not be executed in order to “make” the claimed system. See id., ¶ 24. Similarly,

as a matter of law, one would “use” the claimed system by causing the server to execute the claimed

programming instructions stored on the CRSM. See Centillion Data Sys., LLC v. Qwest Commc’ns

Int’l, Inc., 631 F.3d 1279, 1284 (Fed. Cir. 2011). 2 The plain and ordinary language of claim 1—

as confirmed by both TikTok’s and 10Tales’ experts—recites a “system,” and would not have been



2
  TikTok’s reliance on Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 1339 (Fed. Cir.
2011) is misplaced because the Federal Circuit found that the claim recited both structural
limitations and a method step. Id. at 1339-40. In contrast, claim 1 of the ’030 patent does not
include a limitation that requires the system to actually perform any method steps. Rather, the
programming instructions stored on a CRSM, if executed, will cause a server to perform a method.
The experts agree that this is how a POSITA would have understood claim 1 here. See Bovik,
¶¶ 78-79; Rubin, ¶¶ 24, 87.


                                                3
         Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 7 of 20




understood to be a hybrid system/method claim. TikTok’s IPXL indefiniteness argument fails as

a matter of law.

       TikTok also argues that claim 1 is indefinite because it recites a “first” composite digital

media display (“CDMD”), a “user-specific” CDMD, and a “second” CDMD. TikTok argues that

a POSITA would not have known whether the modifier “second” refers to the “first” CDMD or

the “user-specific” CDMD. TikTok’s argument is specious at best. Both experts agree that a

POSITA would have had at least a bachelor’s degree in computer science, electrical engineering,

or a related field. TikTok presents no basis to conclude that such a POSITA would not readily

understand that the modifier “second” does not refer back to the “first” CDMD, but instead, refers

to the “user-specific” CDMD. Moreover, a POSITA would have understood that the claimed

system would not function as described in the specification if the system were to continue

transmitting the “first” CDMD rather than the modified, “user-specific” CDMD to the user device

for display. Rubin, ¶ 103. Accordingly, TikTok has failed to show by clear and convincing

evidence that a POSITA would not have understood with reasonable certainty that in the context

of claim 1 as a whole, the “second” CDMD refers to the “user-specific” CDMD.

       Finally, TikTok argues that claim 1 is indefinite because the preamble describes the system

as one for associating user attributes with digital media asset attributes, but does not recite an

“actual step” for making this association. But TikTok overlooks the two claim limitations that it

did not propose as requiring construction.        First, claim 1 requires that the programming

instructions, when executed, cause the server to “identify[] a first set of digital media assets,” and

to “select[], based on the user attributes in the social network information, a second set of digital

media assets.” TikTok did not seek construction of either of these claim limitations. Indeed, no

construction is necessary, because it is clear that these instructions cause the system to associate




                                                  4
         Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 8 of 20




user attributes with digital media assets in at least selecting the second set of digital media assets. 3

        Accordingly, TikTok has failed to carry its burden of proving that claim 1 is indefinite.

III.    TikTok Fails to Carry its Burden to Show that 10Tales Clearly and Unmistakably
        Disclaimed Claim Scope During Prosecution

        As explained in 10Tales’ opening brief, TikTok seeks to read limitations from certain

embodiments described in the specification into the disputed claim terms, which are simply not

there. To justify its narrowing constructions, TikTok relies almost entirely on arguments that

10Tales “disavowed” the full scope of claim 1 during prosecution of the patent. Thus, TikTok at

least implicitly concedes that absent a clear and unmistakable disavowal by 10Tales, TikTok’s

narrowing of the plain and ordinary construction of the disputed claim terms would be improper.

TikTok, however, fails to meet its burden, and as such, this Court should reject TikTok’s proposed

constructions that rely upon the alleged “disavowal” of the full scope of claim 1 of the ’030 patent.

        “The party seeking to invoke prosecution history disclaimer bears the burden of proving

the existence of a ‘clear and unmistakable’ disclaimer that would have been evident to one skilled

in the art.” MIT v. Shire Pharm., Inc., 839 F.3d 1111, 1119 (Fed. Cir. 2016) (citation omitted).

Indeed, the Federal Circuit has declined to find a prosecution disclaimer “[w]here the alleged

disavowal is ambiguous, or even ‘amenable to multiple reasonable interpretations.’” Id.

        First, TikTok claims that 10Tales narrowed the scope of claim 1 to a system capable of

performing a rule-based substitution without “destroying the flow of the narrative content”—

language that appears nowhere in claim 1—based on a response made by the prosecuting attorney

that the prior art referenced by the examiner—Srinivisan—did not teach “the creation of the second

set of digital media assets through rule based substitution.” The prosecuting attorney argued that



3
  Bovik acknowledges that the specification discloses a rule for associating user attributes with
digital media attributes. Bovik, ¶ 143; see also ’030 patent, 7:56-67; 15:10-34; Rubin, ¶¶ 83-86.


                                                   5
         Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 9 of 20




Srinivisan taught a different type of system that associates user attributes with user-specific digital

media assets (advertisements in Srinivisan). Specifically, Srinivisan disclosed a system where at

“appropriate times during the broadcast,” the system would stop the main video stream and start

broadcasting the appropriate ad stream; when the ad stream completed, the system would resume

transmission of the main video stream from the point where it had stopped. Rubin, ¶¶ 106-112

(citing Srinivisan at 32:57-65). The prosecuting attorney argued Srinivasan was different from the

claimed system because the claimed substitution required altering a stream rather than stopping a

first stream to present a second stream at a branch point, then returning to the first stream.

Regardless, the examiner disagreed, and found that Srinivasan’s multiple stream system was

covered by the claimed “rule-based substitution” limitation. Accordingly, TikTok has failed to

identify a clear and unmistakable statement made by 10Tales during prosecution where it

intentionally limited the claimed system to a system where the rule-based substitution is limited to

actions that preserve the flow of a story plotline. TikTok’s disclaimer argument should be rejected.

       Second, TikTok argues that 10Tales disclaimed “using user attributes stored in user profiles

to select videos.” Here, TikTok refers to a statement during prosecution that “Srinivasan does not

utilize social network information obtained from a source external to the presentation (e.g. video

display of Srinivasan).” It is unclear how TikTok could possibly construe this statement as an

intentional disclaimer of anything. But TikTok argues that because Srinivasan discloses the use

of “stored user profiles,” 10Tales was somehow disclaiming “stored user profiles” altogether,

based on the statement that in the claimed system, the social network information is retrieved from

a source other than the displayed presentation itself. The examiner only cited Srinivisan for its

disclosure of generating user content based on user responses, not that Srinivisan taught retrieving

“stored user profiles;” TikTok has failed to show that this statement was a clear and unmistakable




                                                  6
        Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 10 of 20




disclaimer of any use of stored user profiles. Indeed, not even the examiner viewed the prosecuting

attorney’s statement as a disclaimer. In allowing the claim, the examiner stated, “Srinivasan et al.

gets user attribute information by asking the users.” Notably, the examiner did not state that

Srinivisan gets user attribute information from a stored user profile.

        Finally, TikTok argues that 10Tales limited claim 1 to require that the recited “trigger” be

confined to data embedded into the first composite digital media display (i.e., a “trigger point”).

TikTok’s argument is based on statements made with regard to an unrelated method claim that

10Tales cancelled before submitting the claim that issued as claim 1. Significantly, the subject

claim at that time during prosecution specifically required storing the “trigger” along with a digital

media asset on the server-side CRSM. See Exh. 3, 10Tales0387 (“storing a personalized digital

media asset … comprising … the digital media asset, the trigger, and the personalized content”).

There is no such limitation in claim 1 of the ’030 patent. Moreover, the claim at the time did not

require the “trigger” to be a data point embedded into a digital media asset, let alone into a

composite digital media display. So here too, TikTok fails to show a clear and unmistakable

disclaimer that would have been evident to one skilled in the art that 10Tales intentionally limited

its claim to require that the composite digital media display includes an embedded trigger point.

        In support of its “disavowal” arguments, TikTok submitted the Bovik declaration, which

includes nothing more than conclusory attorney argument trying to make out a disclaimer case.

This is an improper use of an expert declaration, and the Court should give the declaration no

weight here. Had 10Tales made a clear and unmistakable disclaimer, TikTok could have simply

cited the statement in its brief. But 10Tales made no such disclaimer. Indeed, claim 1 was

introduced late in the prosecution of the ’030 patent, and the examiner allowed the claim finding

that the closest prior art did not teach the subject matter recited therein.




                                                   7
        Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 11 of 20




       Even if the Court were to give weight to the Bovik declaration, which it should not,

10Tales’ interpretation of the prosecution history is more reasonable. See Rubin, ¶¶ 104-124.

Moreover, in support of its IPR petition, TikTok submitted a declaration from a different expert—

Kevin Almeroth—and tellingly, Dr. Almeroth did not interpret the prosecution history as TikTok

asks the Court to do here. See Exh. 7, Almeroth IPR Decl. Specifically, TikTok’s IPR expert did

not opine that 10Tales had disclaimed the scope of the patent such that claim 1 was intentionally

limited to only narrative content, that the claimed system required embedding a “trigger point” in

the composite media display, that the rule-based substitution had to occur without “destroying the

flow of the narrative,” or that the social network information could not be stored in a user profile

database. See Rubin, ¶¶ 114, 119. Had TikTok’s IPR expert interpreted the prosecution history

as TikTok proposes the Court do here, he likely would not have been able to identify these

additional limitations in the prior art. Because TikTok proposed a different interpretation of the

prosecution history in the IPR proceeding—and given 10Tales’ reasonable interpretation here—

this Court should decline to find prosecution disclaimer. See MIT, 839 F.3d at 1119.

IV.    The Court Should Adopt 10Tales’ Proposed Constructions Based on the Plain and
       Ordinary Meaning of the Claim Terms

       1.      “server”

       Ordinarily, the term “server” is one that 10Tales would agree should be given its plain and

ordinary meaning. The problem here, however, is that TikTok is trying to claim that the “plain

and ordinary meaning” somehow renders the claim indefinite. First, TikTok argues that the

“server” has no function and is not coupled to any other structure in the claimed system. This is

an unreasonable interpretation, and as TikTok’s own expert admits, a POSITA would interpret the

claim as requiring that the CRSM is coupled to the server. Were TikTok to drop these arguments,

the Court would not need construe this well-understood term for the jury.



                                                 8
        Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 12 of 20




       Also, the parties agree that the server can be either “a computer or program that responds

to commands from a client.” See Exh. H, TikTok Resp. The parties also agree that the term

“server” in the first limitation of the claim refers to a computer that contains software allowing

the computer to respond to commands from a client. This is distinguishable from the term “display

server” used later in the claim, which refers to a program rather than a physical computer. In light

of the foregoing, 10Tales agrees that the term “server” does not need to be construed, but instead,

can be afforded its plain and ordinary meaning.

       2.      “the system comprising … a computer-readable storage medium … wherein
               the computer-readable storage medium contains one or more programming
               instructions for performing a method … the method comprising”

       TikTok has not carried its burden to prove indefiniteness. 10Tales incorporates the

arguments set forth supra in § II. The parties otherwise agree that the claimed system comprises

at least one server (computers or programs connected to a network and programmed to respond to

commands from a client), and one or more CRSMs that are operably connected to the one or more

servers, wherein one or more of the CRSMs contain programming instructions that the servers are

configured to execute to provide digital media content to a user that is customized to that particular

user. The Court should adopt the plain and ordinary meaning.

       3.      “creating … a … composite digital media display”

       10Tales’ and TikTok’s experts agree that this limitation refers to a step carried out by

software running on a server that is part of the claimed system. The dispute here is that TikTok is

seeking to add limitations to this claim term based on its argument that 10Tales disavowed claim

scope during prosecution. As explained above, however, TikTok fails to meet its burden to show

that the patentee clearly and unmistakably disclaimed any claim scope. 10Tales incorporates the

arguments set forth supra in § III. Moreover, TikTok’s proposed construction is inconsistent with

its IPR petition, in which it did not seek construction of this term. See Rubin, ¶¶ 114. That TikTok


                                                  9
        Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 13 of 20




itself has interpreted the prosecution history differently in two proceedings shows that there has

been no clear and unmistakable disclaimer. MIT, 839 F.3d at 1119.

       Accordingly, if the Court agrees that this limitation refers to a step carried out by software

executing on a server, this term should be given its plain and ordinary meaning. Otherwise,

10Tales maintains that the Court should construe this term as 10Tales proposes.

       4.         “presenting to the user via a [/the] display server”

       TikTok’s proposed construction is internally inconsistent. Either there is no dispute as to

how a POSITA would have understood this claim term at the time of the invention, or that same

POSITA would not have understood its scope. TikTok’s alternative positions serve only to

demonstrate that it has failed to meet its burden of proving that the claim is indefinite. Notably,

in its IPR petition, TikTok’s expert—once again—had no difficulty applying the plain and

ordinary meaning of this limitation. See Rubin, ¶¶ 52-55.

       The parties agree that this limitation refers to a step of a method carried out by software

running on the server. The parties also agree that the act of actually displaying for view images,

video, or text, or of playing audio are functions that are carried out by client-side software (e.g.,

on a user’s device). As such, a POSITA would have understood that the verb “presenting” in the

context of software running on the server does not mean “displaying” as TikTok contends. See

id., ¶¶ 88, 90. Moreover, the term “present” is used consistently in the ’030 patent specification

to mean transmitting digital media from the server to a client. See id., ¶ 90; ’030 patent at 1:56

(“presented as animation over the Internet”); 2:16-17 (“Digital media narrative … presented over

the Internet”); 12:8-10 (“the personalized digital media asset is presented to user 501 via the

Server 590”). 4


4
  TikTok’s reliance on Paid Search Engine Tools, LLC v. Yahoo! Inc., 2010 WL 1904545, at *8
(E.D. Tex. May 10, 2010) is misplaced. The term at issue in that case was “presenting … on a


                                                 10
        Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 14 of 20




       With regard to the term “display server,” TikTok ignores the state of the art at the time of

the invention as well as certain technical terms used throughout the ’030 patent specification itself,

such as “web server,” “server environment,” “servlets,” “Java Server Pages,” and “Macromedia

Flash MX movies.” See ’030 patent at 15:62-16:4. In view of the state of the art at the time—and

the technology referenced in the specification—a POSITA would have understood the term

“display server” in the context of the ’030 patent to mean specialized software running on the

server-side in client-server model. See Rubin, ¶¶ 50-55, 81-82, 88. A POSITA would have

understood that this software would run on a hardware server that is part of the claimed system.

Id. Accordingly, TikTok has failed to meet its burden of showing that this term is indefinite.

Accordingly, if the Court agrees that this limitation refers to a step carried out by software

executing on a server, this term should be given its plain and ordinary meaning. Otherwise,

10Tales maintains that the Court should construe this term as 10Tales proposes.

       5.      “user social network information”

       Once again, TikTok argues that this term is either indefinite or readily understood.

Notably, TikTok’s IPR expert—once again—had no issues understanding the scope of this

limitation. See id., ¶ 95. TikTok’s inconsistent positions demonstrate that this term is not

indefinite, and that it has failed to meet its burden of proving that it is. A POSITA would have

understood the scope of “user social network information” in the context of the ’030 patent

specification and the state of the art at the time of the invention. See ’030 patent at 13:50-62;

Rubin, ¶¶ 95-96. Dr. Bovik fails to consider the state of the art at the time of the invention, and

instead, merely parrots TikTok’s legal arguments from its brief to put forth purely legal

conclusions.   Accordingly, TikTok has failed to meet its burden of showing by clear and



single display screen.” Id. Here, the claim limitation recites “presenting … via a display server.”


                                                 11
        Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 15 of 20




convincing evidence that this term is indefinite, and it should be given its plain and ordinary

meaning.

       6.      “retrieving user social network information from at least one source external
               to the presented first composite digital media display …”

       TikTok again argues that this claim term is either indefinite, or a POSITA would have

understood its scope with reasonable certainty.        And again, its IPR expert had no issues

understanding the scope of this limitation, and TikTok did not request that the term be construed

in the IPR to add the limitations it suggests here. See Rubin, ¶ 98. Tellingly, TikTok’s proposed

alternative construction merely recites the very same words that TikTok contends are indefinite—

“retrieving user social network information (see term 5) from a source external to … the

presented first composite digital media display (see term 4).” Thus, TikTok’s “alternative”

proposal is really once again an argument that the Court should give the term its plain and ordinary

meaning—albeit with an added limitation that is not recited in the claim language. TikTok’s expert

does not offer any explanation as to the state of the art at the time of the invention or of any terms

of art, but instead, simply concludes that the term is indefinite. As this Court should give no weight

to Dr. Bovik’s purely legal conclusion, TikTok has failed to meet its burden of proving that this

term is indefinite. TikTok’s IPR expert acknowledges based on the state of the art at the time, that

a POSITA would have understood the scope of this limitation. 5 See Rubin, ¶ 98.

       TikTok’s proposed “alternative” construction simply adds a limitation that is not recited

and would require that in addition to being “external to the presented first composite digital media

display,” the at least one source from which the social network information is retrieved must also


5
   TikTok argues that the ’030 patent specification provides only one location for retrieving user
attributes. TT Br. at 16. Not so. Figures 5A and 5B describe obtaining social network information
from, e.g., an Online Community (521), and a Group and Social Dynamics database (518).
TikTok’s proposed construction confirms that a “stored user profile” is external to the presented
“first composite digital media display.”


                                                 12
        Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 16 of 20




be “external to the stored user profile.” TikTok argues that 10Tales somehow agreed to narrow

the scope of this claim during prosecution. As explained in § III, supra, however, TikTok has

failed to meet its burden to show that the patentee disclaimed any claim scope. TikTok’s proposed

construction is once again inconsistent with its IPR petition, in which it did not seek construction

of this term. See id. That TikTok itself has interpreted the prosecution history differently in two

proceedings shows that there has been no clear and unmistakable disclaimer. MIT, 839 F.3d at

1119. Accordingly, this Court should either adopt 10Tales’ proposed construction, or conclude

that no construction is necessary and give this term its plain and ordinary meaning.

       7.      “monitoring the first composite digital media display for the presence of a
               trigger”

       10Tales’ and TikTok’s experts agree that this limitation refers to a step carried out by

software running on a server. The primary dispute is that TikTok is seeking to add limitations to

this claim term based on TikTok’s argument that 10Tales disavowed claim scope during

prosecution. As explained in § III, supra, however, TikTok has failed to meet its burden to show

that the patentee disclaimed any claimed subject matter. TikTok’s proposed construction here is

also inconsistent with its IPR petition, in which it did not seek construction of this term. See Rubin,

¶ 114. That TikTok itself has interpreted the prosecution history differently in two proceedings

shows that there has been no clear and unmistakable disclaimer. MIT, 839 F.3d at 1119.

       Accordingly, if the Court agrees that this limitation refers to a step carried out by software

executing on a server, this term should be given its plain and ordinary meaning. Otherwise,

10Tales maintains that the Court should construe this term as 10Tales proposes.

       8.      “performing rule based substitution of one or more of the digital media
               assets from the first set of digital media assets with one or more of the digital
               media assets from the second set of digital media assets”

       TikTok argues that this claim term is either indefinite, or a POSITA would have understood



                                                  13
        Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 17 of 20




its scope. TikTok’s IPR expert voiced no concern with understanding the scope of this limitation,

nor did TikTok propose a construction for the term. See Rubin, ¶ 101. TikTok’s expert offers

only legal conclusions and fails to explain the state of the art or to explain terms of art that would

help the Court reach its own legal conclusions. Moreover, TikTok’s expert does not have any

difficulty in understanding the scope of a “a rule-based substitution.” Rather, Bovik opines that

the specification fails to enable one of ordinary skill to practice the claimed invention. See Bovik

¶¶ 142-143. But enablement is not before the Court at this time. Moreover, Bovik fails to back

up his conclusion with any explanation of the state of the art at the time of the patent. Notably,

TikTok’s IPR expert opines that “rule-based” substitutes would have been well-known to a

POSITA at the time of the invention. See Rubin, ¶ 101. Dr. Rubin agrees, and further opines that

to the extent necessary, the term “rule-based” was a term of art in computer programming at the

time referring simply to a series of conditional logic. See id., ¶¶ 100-02. Accordingly, TikTok

has failed to prove that this claim term is indefinite.

       TikTok’s proposed “alternative” construction simply adds narrowing limitations that are

not recited in the claim. TikTok again argues that 10Tales somehow narrowed the scope of this

claim during prosecution. As explained in § III, supra, however, TikTok has failed to meet its

burden to show that the patentee disclaimed any claimed subject matter. Moreover, TikTok’s

proposed construction is once again inconsistent with its IPR petition, in which it did not seek

construction of this term. See id., ¶ 101. That TikTok itself has interpreted the prosecution history

differently in two proceedings shows that there has been no clear and unmistakable disclaimer.

MIT, 839 F.3d at 1119.

       Finally, TikTok argues that the term “substitute” is not broad enough to encompass

“including” one or more digital media assets into the composite digital media display, but that it




                                                  14
        Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 18 of 20




must also require replacing other digital media assets. This is inconsistent with the position that

TikTok has taken in the IPR proceedings, where TikTok argues that prior art that teaches

“imposing” images into a composite digital media display (without any requirement of replacing)

teaches this substitution step. See Almeroth IPR Decl., ¶ 155. Furthermore, during prosecution,

the examiner found that the method disclosed in Srinivasan (stopping the main stream, transmitting

the ad stream, and then resuming the main stream) taught this substituting step as well.

       9.      “second composite digital media display”

       TikTok’s argument here is that a POSITA—a person that all experts agree would have at

least a four-year college degree—would not have been able to understand whether the modifier

“second” refers to either the “first composite digital medial display,” or to the second reference to

a (“user specific”) composite digital media display in the claim. TikTok’s argument shows that

its indefiniteness positions are baseless. Bovik’s declaration ignores the fact that the system would

have no utility if the system were to continue presenting the first composite digital media display

rather than the user-specific digital media display after performing the substitution step. See

Rubin, ¶ 103. Regardless, TikTok has failed to prove that this term is indefinite.

       TikTok’s proposed “alternative” construction adds limitations that are not recited in the

claim. TikTok argues that 10Tales intentionally narrowed the scope of this claim term during

prosecution. As explained in § III, supra, however, TikTok has failed to meet its burden to show

that the patentee disclaimed any claimed subject matter. TikTok’s proposed construction is once

again inconsistent with its IPR petition, in which it did not seek construction of this term. See id.

That TikTok itself has interpreted the prosecution history differently in two proceedings shows

that there has been no disclaimer. MIT, 839 F.3d at 1119.




                                                 15
       Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 19 of 20




Dated: May 7, 2021                        Respectfully submitted,

                                          By: /s/ William E. Davis, III
                                          William E. Davis, III
                                          Texas State Bar No. 24047416
                                          bdavis@bdavisfirm.com
                                          Rudolph (Rudy) Fink, IV
                                          Texas State Bar No. 24082997
                                          THE DAVIS FIRM, PC
                                          213 N. Fredonia Street, Suite 230
                                          Longview, Texas 75601
                                          Telephone: (903) 230-9090
                                          Facsimile: (903) 230-9661

                                          Barry P. Golob (admitted pro hac vice)
                                          bgolob@cozen.com
                                          Thomas J. Fisher (admitted pro hac vice)
                                          tfisher@cozen.com
                                          Eric Levi
                                          elevi@cozen.com (admitted pro hac vice)
                                          COZEN O’CONNOR
                                          1200 Nineteenth Street, NW
                                          Washington, D.C. 20036
                                          Telephone: (202) 912-4800
                                          Facsimile: (202) 861-1905

                                          Samuel A. Lewis (admitted pro hac vice)
                                          slewis@cozen.com
                                          David M. Stahl (admitted pro hac vice)
                                          dstahl@cozen.com
                                          COZEN O’CONNOR
                                          200 South Biscayne Boulevard, 30th Floor
                                          Miami, Florida 33131
                                          Telephone: (305) 704-5940
                                          Facsimile: (305) 704-5955

                                          Attorneys for Plaintiff 10Tales Inc.




                                     16
       Case 6:20-cv-00810-ADA Document 79 Filed 05/07/21 Page 20 of 20




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(A) on May 7, 2021, and was served via CM/ECF on all counsel

who are deemed to have consented to electronic service.               Local Rule CV-5(b)(1).



                                                   /s/ William E. Davis, III
                                                   William E. Davis, III




                                              17
